Per Curiam.

Action by the plaintiff, Smith (appellee here), for money loaned. Holmes, appellant, contends that the money was borrowed by him of plaintiff for a corporation of which he, Holmes, was the treasurer. No other defense was made. Trial was to the court without a jury. Judgment for plaintiff.
The principal contention made on this appeal is that the evidence is not sufficient to support the findings of the trial court that the money was loaned by appellee to appellant personally. The money was paid-by appellee’s personal check, made payable to the order of appellant. There is no testimony whatever that appellant stated to appellee at the time he borrowed the money that he desired to borrow the same for the corporation, or that he *89had authority to thus obligate the corporation. Neither does it appear that appellee, at the time the loan was made, knew that appellant was an officer of the corporation. Counsel for appellant insists that the trial court based its findings entirely upon the fact that the check was made payable to appellant. This contention is quite contrary to the plain language of the court in its findings, for therein'it is said: “The check itself corroborates the plaintiff’s testimony.”
Decided September 15, A. D. 1913.
Rehearing denied October 14, A. D. 1913.
The findings and judgment of the trial court are abundantly supported by the evidence, and the judgment must be affirmed.

Judgment Affirmed.